internal_revenue_service department of the treasury party comtact sim washington dc wmo third f9flof-o0 contact person telephone number g in reference to date op e eo t dec i998 legend xx x dear applicant this is in reply to your date request and subsequent correspondence for rulings that the activities described below will not constitute acts of self-dealing as defined in sec_4941 of the internal_revenue_code x represents that it is a private_operating_foundation x exempt from federal_income_tax under sec_501 internal_revenue_code religious conference retreat and ministry center acquired a 7x acre parcel of real_property the property on which to develop this center before entering the development phase x must systematically resolve various access usage and zoning issues in the acquisition phase and development phases are completed x will open the center and commence ministry activity is organized to develop and operate a x recently after the acquisition of the the president and secretary of x who are husband and wife and both of whom also serve as directors of x will temporarily serve in the position of development managers and pursue x's mission of developing a christian retreat conference and ministry center in an expeditious orderly cost-effective manner defined by sec_4946 managers as defined by sec_4946 b the development managers are disqualified persons as and are foundation of the code x has determined that its president and secretary are uniquely qualified to serve as development managers as they have shaped the ministry's vision and are familiar with its mission its property and the local regulatory authorities with whom zoning access and property utilization issues would need to be presented both formally and informally actively pursued and resolved prior to developing the property as and conference center a licensed professional a christian retreat the president as engineer who holds a civil engineering degree is qualified to resolve developmental issues involving land development sewerage highway access and other civil engineering problems the development managers’ responsibilities would include management and oversight of maintenance security finances successful completion of the feasibility study phase and commencement of phase one development efforts to resolve the zoning utilization access and other_property issues involved in developing the property and would secure all regulatory approvals needed to develop the property as a christian retreat conference and ministry center once those approvals are secured they will proceed to manage and supervise the phase one development of the property they would use their best it is essential that the development managers live on the property in order to oversee security and maintenance to supervise development of the physical property site to receive deliveries to the property and to take whatever other measures regarding the property are reasonable and necessary to pursue x’s exempt purposes during the development period contains ponds and a stream frequently expelled trespassers from around the ponds concerned with potential liability from trespassers suffering injury grounds property to oversee its security and the development of the interiors of structures on the property the president as development manager will supervise maintenance and development of the physical property site and assist in overseeing its security the secretary as development manager will live on the x wants to prevent vandalism to the buildings and the prior owners of the property the property also is xx once the property is fully developed and ready to be used as a retreat and conference center the development managers’ work will be completed and they will move off of the property at that point x will hire a full-time retreat center director to oversee and manage the property the development managers would be provided the use of an existing house on the property rent-free as partial compensation_for their services as property managers represents that the compensation arrangements are not excessive under the circumstances x sec_4941 of the code in part imposes a tax on each act of self-dealing between a private_foundation and a disqualified_person person and foundation_manager s participating in the act the tax is imposed on the disqualified in certain situations a tax is also imposed on the or acts q i sec_4941 of the code provides in part that the term self-dealing includes the direct or indirect sale exchange or leasing of property between a private_foundation and a disqualified_person furnishing of goods services or facilities between a private_foundation and a disqualified_person payment of compensation or payment or reimbursement of expenses by a private_foundation to use by or for the benefit of or assets of a disqualified_person and transfer to a disqualified_person of the income a private_foundation or sec_53_4941_d_-2 of the foundation and similar or of this paragraph or sec excise_taxes regulations states that except as provided in subparagraph d -3 b the furnishing of goods services or facilities between a private_foundation and a disqualified_person shall constitute an act of self-dealing this subparagraph shall apply facilities such as office space automobiles auditoriums secretarial help meals libraries publications laboratories or parking lots personal living quarters to a disqualified_person other than a foundation_manager or employee without charge such furnishing shall be for example to the furnishing of goods services or an act of self-dealing a foundation furnishes for example if thus of this paragraph to a foundation a foundation_manager an sec_53_4941_d_-2 of the regulations states that the furnishing of goods services or facilities such as those described in subparagraph manager in recognition of his services as or to another employee including an individual who would be employee but for the fact that he receives no compensation_for his services in recognition of his services in such capacity is not an act of self-dealing if the value of such furnishing whether or not includible as compensation in his gross_income is reasonable and necessary to the performance of his tasks in carrying out the exempt purposes of the foundation and taken in conjunction with any other payment of compensation or payment or reimbursement of expenses to him by the foundation is not excessive lodging which are reasonable and necessary but not excessive to a foundation_manager by reason of his being a foundation_manager then without regard to whether such meals_and_lodging are excludable from gross_income under sec_119 as furnished for the convenience_of_the_employer such furnishing is not an act of self-dealing a foundation furnishes meals and for example if sec_53_4941_d_-2 of the regulations states that the payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person shall constitute an act of self-dealing see however sec_53_4941_d_-3 for the exception for the payment of compensation by a foundation to a disqualified_person for personal services which are reasonable and necessary to carry out the exempt purposes of the foundation sec_53_4941_d_-3 of the regulations states that under a government a disqualified d e except in the case of sec_4941 official as defined in sec_4946 the payment of compensation and the payment or reimbursement of expenses including reasonable advances for expenses anticipated in the immediate future by a private_foundation to person for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self-dealing if such compensation or payment or reimbursement is not excessive purposes of this subparagraph the term ‘personal services’ includes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and resells to third parties for the determination whether compensation is excessive see sec_1_162-7 of this chapter income_tax regulations the person who receives the compensation or payment or reimbursement is which represents payment for property shall not be treated as payment of compensation or payment or reimbursement of expenses for the performance of personal services for purposes of this paragraph this paragraph applies without regard to whether the portion of any payment an individual for it is represented that the personal services which the president and secretary will provide to x are those for which they are uniquely qualified and are reasonable and necessary in carrying out x‘s exempt_purpose and that the rent free accommodations provided constitute commensurate compensation therefore the exceptions provided in sec_53 d -2 d and d -3 c of the regulations would apply allows the free furnishing of lodging provided it for the accomplishment of x’s exempt purposes and it all other compensation taken together is not excessive latter allows the payment of compensation as long as excessive the former is necessary as well as is not the it accordingly based on the facts as stated above and assuming that these amounts taken in conjunction with any other_payments do not constitute excessive_compensation we rule that x’s provision of housing facilities on its property rent to its foundation managers for the purpose of securing free the uniquely qualified_services of the foundation managers to manage protect develop and maintain the property l u t o o f o c e t e f during the property’s development period for x's charitable and religious purposes is not an act of self-dealing under sec_4941 of the code the payment of reasonable_compensation including the furnishing of housing facilities to the foundation managers for their personal services in managing and overseeing the property during the development period is not an act of self-dealing under sec_4941 this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it we are informing your key district_director of this ruling because this letter could help resolve any questions about your exempt status and foundation status you should keep it in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter concerning reporting requirements please contact your key district_director for other matters including questions sincerely signed garland a carter garland a carter chief exempt_organizations technical branch
